Citation Nr: 1300808	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-37 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 




INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A Notice of Disagreement was received in August 2009, and a Statement of the Case was issued in August 2010.  A substantive appeal was received in August 2010. 

By rating decision in August 2010, the RO granted service connection for tinnitus based on noise exposure during service.  


FINDINGS OF FACT

1.  In July 2004, the RO denied a claim of entitlement to service connection for bilateral hearing loss; a timely notice of disagreement was not received, nor was new and material evidence received within one year. 

2.  Certain evidence received since the July 2004 decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 2004 RO decision denying the Veteran's claim of service connection for bilateral hearing loss is final.  See 38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the July 2004 rating decision, and the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In January 2004, the Veteran filed his original claim seeking entitlement to service connection for bilateral hearing loss.  The RO denied the Veteran's claim in a July 2004 decision.  The Veteran was advised of this denial, but did not appeal.  Moreover, new and material evidence was not received within one year.  As such, the July 2004 decision became final.  38 U.S.C.A. § 7105.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  

The July 2004 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans, 9 Vet App. at 282-83.

The July 2004 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, concluding that there was no evidence to substantiate the claim that the Veteran's hearing loss began in, or was caused by his military service.  At the time of this denial, service treatment records were considered, as well as private medical treatment records from Dr. B and Dr. M.  

The new evidence submitted since this denial includes private medical records.  One such item of evidence is a November 2009 opinion letter from Robert N. Whitaker, Jr., M.D.  Dr. Whitaker opined that the Veteran's hearing loss was clearly a result of noise exposure (acoustic trauma) while serving in the military, and that the hearing loss typically develops years after the acoustic trauma.  

As the newly submitted private medical evidence (presumed to be credible) suggests that the Veteran's hearing loss may be causally related to his active duty service, it is related to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been submitted.  As such, the claim is reopened.  


ORDER

As new and material evidence has been received regarding the claim of service connection for bilateral hearing loss, the Veteran's claim is reopened.  To this extent only, the appeal is granted, subject to the directives in the following remand section of this decision. 


REMAND

The report of a July 2010 VA audiology examination clearly shows that the Veteran has bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  As noted in the introduction, VA has already conceded that the Veteran had noise exposure during his active duty service.  The determinative question is whether the current bilateral hearing loss is causally related to the inservice noise exposure.  

In favor of the Veteran's claim is the November 2009 opinion letter from Robert N. Whitaker, Jr., M.D. to the effect that the Veteran's hearing loss is clearly a result of inservice noise exposure.  Dr. Whitaker stated that such hearing loss typically develops years after the acoustic trauma.  On the other hand, the July 2020 VA examiner opined that the hearing loss was less likely as not related to or caused by the noise exposure during active duty.  It appears that the VA examiner's reasoning was that entrance and separation audiograms revealed normal hearing and that the Veteran only notice hearing loss for the past 20-25 years whereas he had been discharged from service some 40 plus years ago.  

In view of the apparent medical disagreement as to the significance of the fact that the Veteran's hearing loss developed years after the inservice noise exposure, the Board finds that further development to clarify this matter is necessary to allow for informed appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the following actions:

1.  The RO should forward the claims file to a VA hearing loss specialist for review.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral hearing loss is causally related to noise exposure during service (which noise exposure has been conceded by VA).  

The examiner is specifically requested to address the question of whether the Veteran's bilateral hearing loss is of a type which typically develops years after the acoustic trauma, or whether such hearing loss would be expected to have developed proximate in time to the actual acoustic trauma.  A rational, with reference to any medical studies, literature, is requested. 

2.  After completion of the above, the RO should review the expanded record and readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


